               Case 2:20-cr-00110-RSL Document 36 Filed 08/06/20 Page 1 of 5



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 CASE NO. MJ20-213

10           v.                                            ORDER DENYING MOTION TO
                                                           REOPEN DETENTION HEARING
11   RAOUL V. NORMANDIA, JR.,

12                              Defendant.

13          Before the Court is defendant Raoul V. Normandia’s “Motion to Re-open the Detention

14   Hearing.” Dkt. 33. Defendant’s motion to reopen comes following this Court’s Order of

15   Detention, the Honorable James L. Robart’s order denying revocation of the detention order, and

16   the order of the Court of Appeals for the Ninth Circuit affirming the detention order issued by

17   this Court.

18          On April 30, 2020, after conducting a detention hearing, the Court issued the detention

19   order defendant now seeks to reopen. The Court found:

20                  Defendant is charged with possession of controlled substances with
                    the intent to distribute. This is a disturbing case. The government
21                  alleges defendant is the source of fentanyl laced pills that a
                    codefendant distributed to a sailor in the U.S. Navy, and which
22                  killed the sailor. When defendant was arrested, he was in a Lexus
                    with a felon who was armed with a firearm. Police found 67 grams
23                  of cocaine in the Lexus. A search of defendant’s residence yielded
                    two firearms, large amounts of cash, body armor, numerous cell


     ORDER DENYING MOTION TO REOPEN
     DETENTION HEARING - 1
               Case 2:20-cr-00110-RSL Document 36 Filed 08/06/20 Page 2 of 5



 1                  phones, measuring and packaging material, cocaine, MDMA, and
                    suspected fentanyl. This is also a very sad case. Defendant has
 2                  family members who love and support him, and defendant has
                    minimal criminal history. Defendant stated to the Court he loves
 3                  his family and wants to make amends for mistakes he has made.
                    However, in view of the seriousness of the offense, defendant’s
 4                  association with armed felons, and possession of drugs, money and
                    firearms, the Court concludes that defendant poses a risk to the
 5                  community and should be detained.

 6   Dkt. 15. Defendant appealed the Court’s detention order to a District Judge and moved for

 7   revocation of the order and release. Dkt. On June 10, 2020, the Honorable James L. Robart

 8   denied defendant’s motion finding:

 9                  The court has considered the five factors set out in 18 U.S.C. §
                    3142(g). The court has paid particular attention to Defendant’s
10                  arguments found at pages 2-9 of his motion and the evidence found
                    in Exhibits 2-4, which are attached to his motion. (See Mot. at 2-9,
11                  Exs. 2-4.) Given the facts in this matter the court does not believe
                    the treatment of Defendant and the Co-Defendant constitute an
12                  impermissible disparity. The facts of this case are extremely
                    serious. They include the death of a Navy sailor from a suspected
13                  fentanyl overdose; Defendant’s association with armed felons; and
                    possession of various drugs, money, body armor, and firearms.
14                  Based on these considerations the court concludes that Defendant
                    poses a risk of danger to the community and no condition or
15                  combination of conditions can reasonably mitigate this risk. The
                    Motion for Revocation of Detention Order (Dkt. # 16) is DENIED.
16
     Dkt. 28. On June 12, 2020, defendant appealed Judge Robart’s order to the Court of Appeals for
17
     the Ninth Circuit. Dkt. 29. On July 24, 2020, the Court of Appeals issued an order affirming the
18
     district court’s detention order. Dkt. 32.
19
            On July 28, 2020, defendant filed the present motion to reopen the April 30, 2020
20
     detention order this Court issued. Dkt. 33. As grounds, defendant claims the United States “lied”
21
     about the potential presence of fentanyl at his home in order to “vilify” him. Id. at 3. Defendant
22
     argues the Court should reopen the detention decision based upon new information he received
23
     on July 2, 2020. In specific, defendant avers the government advised defense counsel on that date


     ORDER DENYING MOTION TO REOPEN
     DETENTION HEARING - 2
                Case 2:20-cr-00110-RSL Document 36 Filed 08/06/20 Page 3 of 5



 1   lab tests indicated the grey powdery substance found at his home which the government

 2   suspected was fentanyl was negative for fentanyl. Id. Defendant argues this information is

 3   material because the government argued the possession of any amount of fentanyl made him a

 4   danger and “the new revelation undermines that argument since he never possessed any

 5   suspected fentanyl much less fentanyl pills.” Id. at 4.

 6          The Court may reopen the detention order if it finds there is new information that was not

 7   available at the time of the detention hearing and the new information has a material bearing on

 8   whether there are conditions of release that will reasonably assure the appearance of the

 9   defendant and the safety of any other person and the community. See 18 U.S.C. § 3142(f)(2).

10   “New and material information consists of something other than a defendant’s own evaluation of

11   his character or the strength of the case against him: truly changed circumstances, something

12   unexpected, or a significant event. See United States v. Rodriquez-Adorno, 606 F.Supp.2d 232,

13   239 (D.P.R. 2009).” United States v. McPherson, 2020 WL 1812239 at * 2 (W.D. Wash., April

14   9, 2020)

15          The Court has considered the record, and the parties’ pleadings, and Court declines to

16   reopen the April 30, 2020 detention order. Defendant argues the July 2, 2020, test result is

17   material because “this court decided to detain Raoul Normandia as a danger after the

18   Government argued that possession of ‘any amount of fentanyl’ made him as danger. The new

19   revelation undermines that argument since he never possessed any suspected fentanyl much less

20   fentanyl pills.” Dkt. 33 at 4.

21          The Court rejects this argument. It is correct the government argued, among other things,

22   that powder suspected to contain fentanyl was found at defendant’s home and that after hearing

23   argument from the parties the Court detained defendant. But it is incorrect to imply this sequence



     ORDER DENYING MOTION TO REOPEN
     DETENTION HEARING - 3
               Case 2:20-cr-00110-RSL Document 36 Filed 08/06/20 Page 4 of 5



 1   of events establishes the Court detained defendant based upon the government’s suspicion the

 2   powder found at his home contained fentanyl, and that the Court would have released him had

 3   this suspicion not been raised. The argument turns a blind eye to how this court ordered

 4   defendant detained based upon numerous factors that established the seriousness of the case and

 5   defendant’s risk to the community. These factors include the death of a Navy sailor from a

 6   suspected fentanyl overdose from pills that defendant originally supplied; Defendant’s

 7   association with armed felons; and his possession of various drugs, indicia of drug distribution,

 8   money, body armor, and firearms. That fentanyl was not found at defendant’s residence does not

 9   ameliorate the overall severity of the defendant’s alleged conduct and the danger he presents, and

10   the absence of fentanyl at defendant’s house is not grounds for release. Parenthetically, the

11   Honorable James L. Robart reviewed this Court’s detention order de novo and rejected

12   defendant’s motion to vacate the detention order, finding the charges were very serious and

13   defendant posed a risk, without citing to the suspected powder found at defendant’s residence, in

14   his written order.

15          The Court also rejects defendant’s claim the July 2, 2020 test report is material because

16   the government “lied,” to “vilify” him. Dkt. 33 at 3. Defendant’s claim implies the government

17   argued the powdery substance found at defendant’s home might contain fentanyl when it knew

18   the powder did not contain fentanyl. But the government never claimed it knew the powder

19   contained fentanyl. Instead the government admitted the powder had not been tested and thus

20   argued it only suspected the powder contained fentanyl. Defendant’s claim the government lied

21   is unfounded.

22          Defendant’s claim the government was trying to vilify him might make sense if there was

23   no reason to suspect he was involved in the distribution of fentanyl, and thus no reason to suspect



     ORDER DENYING MOTION TO REOPEN
     DETENTION HEARING - 4
                 Case 2:20-cr-00110-RSL Document 36 Filed 08/06/20 Page 5 of 5



 1   the powder contained fentanyl. But this is not such a case. Rather the complaint alleged, and the

 2   government argued, defendant was the source of pills containing fentanyl that led to the death of

 3   a Navy sailor. Additionally, the arrest of defendant and search of his home yielded controlled

 4   substances, indicia of drug trafficking, firearms, 20 cellphones and body armor. These

 5   circumstances establish there was a basis for the government to believe defendant was engaged

 6   in drug distribution and thus a basis to suspect the powder at defendant’s residence contained

 7   fentanyl.

 8          For the foregoing reasons, the Court DENIES defendant’s motion to reopen the detention

 9   order. Dkt. 33.

10           DATED this 6th day of August, 2020.

11

12                                                               A
                                                          BRIAN A. TSUCHIDA
13                                                        Chief United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION TO REOPEN
     DETENTION HEARING - 5
